Title: Deposition of Christopher Hudson re TJ’s Conduct, 26 July 1805
From: Hudson, Christopher
To: 


                  
                     July 26 1805.
                  
                  In the Month of June 1781, near Milton on my way to Join the Marquis La Fayettes Army I met with a Mr Long, who informed Me that the Duvit had arrived the preceding evening at Charlottesville, & brought information of the approach of the English to that place under Tarleton, upon inquiring from Long whether Mr Jefferson had receiv’d information he was ignorant. I immediately proceeded to Monticello, where I found Mr. Jefferson, perfectly tranquil; & undisturbed, at my earnest request he left his house; which was surrounded in Ten Minutes at farthest by a Troop of Light-horses, I was convinced his Situation was truly critical since there was only one Man, (his gardener) upon the Spot—I well remember he was not governor at that time his term of Service having expired & General Nelson appointed his Successor—
                  I was also attach’d to Capt. Call’s Troop of horse, when Philips & Arnold, in their Second invasion of Virginia, reach’d Manchester; I was constantly on duty, where, Mr. Jefferson (then Governor) always appear’d, & by his presence, activity & perfect composure, inspired the Troops with the utmost confidence; he remain’d in Richmond until the retreat of the English to Warwick & down James River;
                  
                     Christopher Hudson 
                     
                  
                  
                     Augst 4th 1805 Signed by Captn Hudson in presence of Isaac Coles & myself
                  
                  
                     Wm. A. Burwell 
                     
                  
               